Citation Nr: 1124942	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-46 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Lincoln, Nebraska, which, in pertinent part, denied service connection for bilateral hearing loss.  

In February 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has bilateral hearing loss as a result of in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in further detail in the following decision, the Board finds that the evidence of record supports the grant of service connection for bilateral hearing loss.  Thus, the Board is granting, in full, the Veteran's appeal.  Any error related to VA's duty to notify and to assist the Veteran with regard to this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

At the July 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
55
LEFT
15
25
35
45
55

Speech recognition was 96 percent in the right ear and 100 percent in the left.  Clearly, the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 & Hensley, supra.  

The Veteran contends that he had noise exposure during service, due to power units and diesel and aircraft engines, as well as along flight lines in the Navy.  His service personnel records show that he served as an aviation structural mechanic.  Noise exposure is consistent with the conditions of his service as an aviation mechanic.  Thus, the Board will assume for the purposes of this decision that the Veteran was exposed to acoustic trauma during active duty.  38 U.S.C.A. § 1154(a).

According to service treatment records, at the enlistment examination conducted in December 1985, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
15
LEFT
0
0
5
15
20

At a January 1991 separation from service physical examination, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
20
LEFT
0
0
5
25
30

Speech recognition ability was not tested at either examination.  These results show a shift in the ranges during the Veteran's active duty.  

The RO sent the Veteran for a VA audiological examination in July 2010 to determine (based on a medical opinion) if his current complaints of hearing loss were related to service.  Following an interview and examination of the Veteran and review of the claims file (including his service treatment records), the examiner concluded that the Veteran's hearing loss was not at least as likely as not related to service.  The examiner pointed to the normal separation audiometric results as the primary reason for his opinion that the Veteran's hearing loss was unrelated to service.  

Subsequently, and after the February 2011 hearing before the undersigned VLJ, the Veteran obtained a medical opinion regarding his hearing loss.  The opinion was offered by the Veteran's private physician who noted that he had reviewed the Veteran's available medical records as well as conducted a clinical examination.  The physician indicated that he thought that the Veteran's hearing loss was at least as likely as not related to service.  The doctor explained that the Veteran's hearing loss could be related to the reported in-service noise exposure without presenting to a significant degree for several years.  

The Board notes that the outcome of this case comes down to a disagreement between the correct medical principle to apply when considering the etiology of noise-induced hearing loss.  In providing a negative nexus opinion, the VA examiner concluded that hearing loss should be present immediately after exposure to acoustic trauma.  In expressing a positive nexus opinion, the private doctor explained that the hearing loss may not be present immediately after exposure to acoustic trauma.  The resolution of this matter is beyond the Board's expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board does find that each opinion is adequate on its own merits in that each medical professional reviewed the Veteran's contentions, conducted an examination, considered the relevant medical history, and provided a reasoned basis for the opinion expressed.  

Thus, the Board finds that the medical evidence regarding a nexus between the Veteran's current bilateral hearing loss disability and service is in equipoise.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection for bilateral hearing loss on a direct basis is granted.  See Hensley and Hickson, both supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


